Citation Nr: 1228185	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1954 to August 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Procedural history

The Veteran sought service connection for a "broken neck" and "back condition" in a claim received by VA in May 1964.  The RO denied the claim and the Veteran subsequently sought to reopen her claim several times.  In February 2004, the Veteran once again submitted a claim to reopen her claim for service connection for lumbar and cervical spine disorders and a psychiatric disorder.  Those claims were denied by the RO in a December 2005 rating decision and reopened in a March 2008 Board decision.  The Veteran testified at a video conference hearing in October 2007 before the undersigned Veteran's Law Judge.  A transcript of the hearing is in the Veteran's VA claims folder.  In a July 2011 decision, the Board denied the Veteran's claim for a cervical spine disorder, granted the claim for a psychiatric disorder and remanded the lumbosacral disorder claim for further evidentiary development.


FINDING OF FACT

The Veteran's current lumbar spine disability is not related to her active duty service.


CONCLUSION OF LAW

Service connection for a lumbosacral spine disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a lumbar spine disorder.  She essentially contends that she injured her back in a diving accident during training while on active duty.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

In this case the Board has twice remanded the Veteran's service-connection claim for a lumbar back disorder.  In the March 2008 remand, the Board directed VA to obtain all VA treatment records from the period between January 1960 and May 1964 from VA Medical Center (VAMC) Lake City, Florida, that pertained to the Veteran.  The March 2008 remand also directed VA to request records pertaining to the Veteran from the Social Security Administration (SSA), and to provide the Veteran with a medical examination.  The record shows that requests were make to Lake City VAMC and subsequent requests were made to other VA treatment facilities seeking records.  In a July 2009 letter to the Veteran, VA informed her that those treatment records were not located and were unavailable for inclusion in her VA claims folder.  She was asked to provide copies of those VA medical records, if she had them, within 10 days.  Similarly, VA received a response from SSA that no records pertaining to the Veteran were available because they were destroyed; the Veteran was informed of that fact in an April 2009 letter from VA.  She was specifically informed that SSA records had been requested, that SSA informed VA the records had been destroyed, and that the appellant should submit the records, if she had them in her possession, within 10 days so they could be incorporated in the claims folder.  Although the April and July 2009 letters did not specifically inform her that the claim would be decided based on the evidence of record unless she provided the records to VA, there is no prejudice as the Veteran was subsequently provided with a readjudication by way of an April 2012 supplemental statement of the case, which provided her with an opportunity to respond.  See 38 C.F.R. § 3.159(e).  She has not since indicated that she has copies of the VA or SSA records.  The record also includes the report of an August 2010 VA examiner.

The Board's July 2011 remand directed VA to obtain any additional relevant records identified by the Veteran that were not already of record and to provide the Veteran's VA claims folder for review by a VA examiner who was to provide a description of the nature and etiology of the claimed low back disorder and include an opinion whether it was at least as likely as not that the Veteran's low back disorder was related to a "reported diving injury."  The record shows that VA sent the Veteran a July 2011 letter requesting that she identify or provide any further records that could support her claim, and the record includes a September 2011 report of a VA examiner who provided the requested opinion.  The report is adequate as it is based on a review of the records and because a rationale was provided.

For those reasons, the Board finds that VA has substantially complied with the Board's remands of March 2008 and July 2011.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in August and October 2005 letters of the evidence required to substantiate a claim for service connection.  The Veteran was informed in all letters of the steps VA would take to assist her in developing her claim, including providing her with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed in an April 2008 letter of how VA determines a disability rating and an effective date for a claimed disability.  The claim was thereafter readjudicated in an August 2010 supplemental statement of the case and, accordingly, the Board finds that VA has met its duty to notify.

VA has also obtained the Veteran's service treatment records, VA treatment records and private medical records identified by the Veteran.  As noted above, the Veteran VA medical examiners have reviewed the Veteran's VA claims folder and have rendered medical opinions based on the record evidence. 

The Board requested that two documents included in the Veteran's VA claims folder be translated.  One is a handwritten letter dated May 1964 and the other is a typed letter dated "8/7."  Neither document is relevant to the issue of whether a current lumbar spine disability is related to service.  Thus, the fact that the Atlanta RO is a non-Spanish speaking RO and did not consider the documents is not prejudicial to the Veteran's claim. 

Recent VA medical records were added to the Veteran's electronic Virtual VA folder on June 19, 2012, that were not reviewed by the RO.  Review of those records establishes that they are not relevant to whether a current lumbar spine disability is related to service.  Thus, no waiver from the Veteran for the Board's consideration is needed.

It appears that some of the Veteran's service treatment records were damaged around some page edges as a result of a fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  The Veteran was informed of that fact in an October 1988 letter from VA.  Importantly, the service treatment record includes legible copies of the Veteran's Report of Medical History and Report of Medical Examination performed on August 17, 1955, at the time of the Veteran's discharge.  The Board observes that although the records have some damage, there is no evidence that there are records missing from the service treatment records.

For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran.  

The Veteran testified before the undersigned at an October 2007 hearing.  In that regard, the U.S. Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify whether there were outstanding records.  Following the hearing, the claim was remanded for additional development including the procurement of additional evidence and a medical opinion.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  

The Veteran seeks service connection for a lumbar spine disorder.  She has claimed that she compressed her spine "upon impact with the bottom of the military training pool executing a mandatory high-platform dive."  See Veteran's Statement of December 1996.  Records show that she arrived at her duty assignment at Fort Ord, California, in August 1954.  The Veteran stated that by October 1954, after the accident, she "was having corrective therapy for a lumbosacral to cervical spine compression injury."  She contends that military service treatment records show that she had a "loss in height by as much as one-quarter of an inch (1/4) having driven my head into the torso when I hit the bottom of the military training pool as is recorded in the exit papers."  See December 1996 Veteran's statement.  She stated in a February 2000 statement that "in October [1954] they [were] treating me at the same infirmary . . . [with] daily therapy to correct it; and by April [1955] doctors [were] declaring the condition "URGENT" and it is the cervical spine . . . and eventually setting the stage for loss of lower extremities."  [Emphasis in original].  In sum, she has essentially contended in numerous statements that she compressed her spine in the diving accident and that it resulted in her current lumbar back disorder.

Service connection may be granted if the evidence demonstrates that it at least as likely as not that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The evidence shows that the Veteran has a current disability diagnosed as marked degenerative arthritis of the lumbar spine.  Thus, element (1) has been satisfied.

With regard to element (2), evidence of an in-service injury, the Veteran's service treatment records indicate that upon entry on to active military service in March 1954, examination revealed no abnormalities of the musculoskeletal, to include spine and neurological systems.  In October 1954, service treatment records show that she complained of and was treated for lumbosacral strain.  She was treated with heat and massage in physical therapy and noted to have subsiding discomfort.  An April 1955 physiotherapy request is included in the records, however, the portion of the record that states the reason for the request is illegible because of what appears to be water damage sustained during the 1973 fire at the NPRC.  The record, however, refers to hyperextension of the upper back and marked improvement of the Veteran's discomfort.  The August 1955 separation Report of Medical History filled out by the Veteran reports no back disorder, lameness or paralysis; the Veteran specifically denied having any back problems.  Importantly, the August 1955 separation Report of Medical Examination does not include observations of any abnormalities of the spine or neurologic systems.  

Viewing the evidence in the most favorable light to the Veteran, the Board finds that the evidence supporting element (2) is at least in equipoise.  The Board also finds, however that there is no medical evidence that shows a specific injury or incident that resembles what the Veteran described happened to her back during service in the record.  Instead, the Board finds that there is evidence that the Veteran's back was treated during service for lumbar strain and hyperextension of the upper back.

The crux of the Veteran's claim is whether element (3) is satisfied; there must be evidence showing a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  As demonstrated below, there is insufficient competent and credible evidence to establish this element.

The record includes numerous medical records, but only a few address the Veteran's low back.  For example, in a May 1988 report, x-ray evidence showed "marked degenerative arthritis L5-S1."  In an October 1990 CT scan report, the examiner reported "minimal degenerative changes at L5-S1 without evidence of impingement of the neural foramina, spinal canal, or lateral recesses."  Similarly, in October 1999, Dr. L.H., M.D., reported that "we did lumbar spine films because of some pain and found mild to moderate degenerative change."  Thus, there is evidence that the Veteran has current arthritis of the spine and has had it from about 1988.  

The record, however, does not include a medical opinion that states that the Veteran's lumbar spine arthritis is related to anything that happened in service.  For example, in an October 1999 report, Dr. L.H. reported that the Veteran had "lower extremity weakness" that was related to "severe cervical spinal cord injury."  Nothing in Dr. L.H.'s report suggests that the Veteran had a lumbar spine injury.  In a February 1998 report and opinion, Dr. K.W., D.C., stated that "I do feel it is possible for a diving accident like the one described to me by [the Veteran] to cause fairly severe injury."  Dr. K.W.'s report, however, specifically referred to cervical spine injury and did not mention lumbar spine disorders or injury.

The only evidence of the injury to her low back during service is included in the statements made by the Veteran.  As noted above, she has consistently maintained that her whole spine, thoracolumbar and cervical, was injured during the diving accident.  She has contended that her lumbar disorder was caused by that accident and that it has progressed over the years to its current state.  

The Board observes that lay evidence concerning the continuity of symptoms after service, if credible, is ultimately competent regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, in adjudicating claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Competency of evidence is different from what weight and credibility that evidence should be accorded.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).   A veteran's interest in obtaining VA benefits may affect the credibility of that veteran's testimony, but it does not affect that veteran's competency to testify.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

With regard to competency, the Board observes that the Veteran's contention that a diving injury during service has resulted in her current back disorder involves a medical assessment beyond the ken of a lay witness.  See Kahana v. Shinseki, 24 Vet. App. 429 (2011).  Although the appellant is competent to state that she was injured and to report the symptoms she experiences, the question of whether current arthritis and degenerative changes are due to an injury in service is a matter that is beyond her capabilities to observe.  This is particularly so when, as discussed below, the medical evidence reveals that the Veteran experienced an intervening accident of the nature of the one documented to have occurred in 1964.  For that reason, the Board finds that the Veteran is not competent to provide a probative opinion regarding a nexus between her service and her current back disorder.

While the Veteran is competent to report observable symptoms of pain, she is not competent to diagnose a lumbar spine disability and provide an etiological opinion for that disability.  The Board has carefully reviewed the record and has found no evidence of any back disorder until 1988; 24 years after the Veteran contends that she injured her back.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Veteran's service treatment records also do not indicate that she injured her lumbar spine as a result of a diving accident that occurred during service.  In view of the Veteran's December 1996 statements regarding the severity of the injury and the long-term nature of the therapy she underwent in October 1954 through April 1955, and her characterization that Army medical personnel thought her case was urgent are not supported by the statements that are included in the October 1954 and April 1955 records.  Indeed, the disparity between what the Veteran says and what the contemporaneous records show weighs against the Veteran's credibility.  The Veteran's statements and characterizations of what happened in service are also not supported by her own medical history report provided at the end of her active duty service.  The Veteran did not report back symptoms and specifically denied any injuries other than those noted.  She did not report a diving injury which resulted in back symptoms.  The separation examination found the spine was normal; therefore, the Veteran's current statements that she had a diving injury to her lumbar spine in service are not credible.   The Court has held that contemporary records are more probative than history provided by a Veteran many years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Finally, the Board observes that this is not a situation where there is no contemporary evidence to balance with the contentions of a veteran; rather, it is a situation where there is contemporary evidence and it does not support what this Veteran has stated happened in service.  In light of the normal separation examination report and history, the Board finds that the Veteran's statements that she experienced continuing problems after injuring her back during service in a diving accident are not credible.  

In November 2008, a VA medical opinion was obtained which indicated that the claims folder was reviewed and it appeared that the Veteran had paralysis following a cervical injury during military service that led to quadriparesis and surgery on the neck, therefore, it was at least as likely as not related to service.  In May 2010, the same clinician reviewed additional records and found no evidence of a cervical injury.  Thus, he stated that at the time of her discharge the Veteran did not have neck problems or paralysis.  These opinions did not mention the lumbar spine therefore they are not entitled to any probative weight in the pending matter.  The same VA physician reviewed the records again in August 2010 and determined that the entries in her service file related to her back represent minor problems that apparently resolved based on statements subsequent to the episode.  There was no information or documentation in the claims folder regarding current low back problems or diagnoses with her service injuries therefore he was unable to render an opinion regarding whether a lumbar spine condition exists and if so whether it was related to service.  

The same VA physician provided an opinion in September 2011.  He noted the service treatment record entries described above, and noted the Veteran's essential contentions relating to how her low back arthritis is related to the incident in service and how the evidence of her height upon entry to service and the shorter reported height upon exit from active duty is evidence of the diving injury she describes.  The physician quoted from the August 2010 report he authored and noted that he found that the Veteran's treatment for back problems in service were for "minor problems that apparently resolved based on statements subsequent to the episode."  His opinion was based on the rationale that the separation examination indicated no musculoskeletal problems.  The VA examiner's observation is substantiated by a review of the separation documents.  The examination report is adequate and therefore entitled to probative weight as it was based on a review of the history and as an opinion supported by rationale was provided.  Thus, without evidence of a chronic back condition in service, credible evidence of continuity of symptoms after an injury in service, or medical evidence relating a current disability to her service, the claim must be denied.  

The examiner further noted that the medical evidence did support a conclusion that the Veteran had a diving accident in 1964 that led to cervical spine fusion.  A University of Florida Health Center discharge summary dated May 1964, states that the Veteran:

[w]as admitted via the Emergency Room giving a history of having dived off a dock into a lake.  At that time she apparently struck the bottom of the lake and experienced acute flexion of the neck.  The patient apparently was immediately quadriparetic and was taken to the Starke, Florida, Hospital and was then transferred here.

Importantly, none of the 1964 records indicate that the Veteran told anyone at that time that she had experienced a diving accident in 1954 during service with continuing symptoms, nor is there any medical finding that suggests such an injury in fact occurred.  Indeed, none of the 1964 records indicate that the Veteran had any problems whatsoever with her lower back.  

In addition, chronic diseases, such as arthritis, manifested to a degree of 10 percent or more within one year from the date of separation from service are considered to have been incurred in or aggravated by service, even if there is no evidence of the disease occurring during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, there is no indication that the Veteran had arthritis within one year of separation from service.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  


ORDER

Entitlement to service connection for a lumbosacral disorder is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


